DOWNEY, Judge.
We have studied the briefs and appendix in this case and conclude that error has not been demonstrated. While the language of the inartfully drawn will of the decedent Grace Todd seems to indicate she contemplated the establishment of a trust, the will in fact does not convey any property in trust. In any event, the complaint for declaratory relief does not allege that the coexecutors as cotrustees could not, in accordance with the will, properly have acceded to the request of the surviving spouse and conveyed the property to him after the establishment of a trust. Absent such an allegation no prejudice is shown and no cause of action is stated.
Accordingly, the judgment appealed from is AFFIRMED.
ALDERMAN, C. J., and GREEN, OLIVER L., Associate Judge, concur.